Dollar Tree, Inc. 500 Volvo Parkway Chesapeake, VA 23320 June 13, 2011 Via EDGAR William H. Thompson Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Dollar Tree, Inc. Form 10-K for Fiscal Year Ended January 29, 2011 Filed March 17, 2011 File No. 0-25464 Dear Mr. Thompson: Please find our response to the Staff’s comments contained in your letter of May 27, 2011, regarding the Company’s Form 10-K for the year ended January 29, 2011.For ease of reading, the Staff’s comments are shown in bold. As requested in your letter and in connection with responding to the comments, the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have questions regarding our response or need further information, please feel free to contact our in-house counsel, James A. Gorry at (757) 321-5419 or Shawnta Totten at (757) 321-5931 or our outside counsel, William A. Old, Jr. at (757) 622-3366 or John S. Mitchell, Jr. at (202) 833-9200. Sincerely, /s/ Bob Sasser Bob Sasser Chief Executive Officer Dollar Tree, Inc. Dollar Tree, Inc. Response to Staff Comment Letter Dated May 27, 2011 Form 10-K for the Fiscal Year Ended January 29, 2011 Filed March 17, 2011; File No. 0-25464 Item 8. Financial Statements and Supplementary Data, page 29 Notes to Consolidated Financial Statements, page 35 Note 1 – Summary of Significant Accounting Policies, page 35 Merchandise Inventories, page 36 1. Please tell us in detail how you apply the retail inventory method on a weighted-average basis before and after the change.In this regard, specifically explain how the addition of thirty inventory pools in your retail method changed the calculations.Please also show us how you calculate the cost-to-retail ratio of inventory pools before and after the change.In addition, please (i) tell us how you now determine inventory pools (whether based on similar items or similar margin items), (ii) describe the new information available from your information systems that enabled you to refine your estimate of inventory costs under the retail method, (iii) when the new information leading to your decision to change your policy was initially available and (iv) why you made the change as of the first day of fiscal 2010 as opposed to some earlier period. Prior to the change, we applied the retail inventory method on a weighted-average basis to store inventories using the same methodology that we use following the change.The differences in the calculations are the level at which they are performed and the process for determining the amount of freight capitalized at the end of each period. Prior to the change, all the inventory transactions in each store were aggregated to determine each store’s cost-to-retail ratio and the amount of freight capitalized was determined for the company as a whole rather than at the store level.Following the change, the inventory transactions, including freight, were aggregated to determine a cost-to-retail ratio for each department in each store.Examples of each calculation are included below. Cost-to-retail ratio calculation prior to the change Prior to the change, the beginning inventory, transfers in/out(transfers from the distribution centers and from other store locations) and receipts for each store location at cost and retail were accumulated to determine a cost-to-retail ratio.That ratio was applied to the retail ending inventory value and the resulting value was the ending inventory at cost for that location.The difference between the beginning and ending inventory amounts was added to (or subtracted from) receipts to determine our cost of goods sold for the period.The following is an illustration of the calculation prior to the change: Retail Cost Cost-to-Retail Ratio Beginning Inventory $ $ Transfers In/Out $ $ Receipts $ $ Freight $
